Citation Nr: 0944127	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  08-24 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for service-connected bilateral knee patellar tendonitis.  

2.  Entitlement to service connection for bilateral pes 
planus.  

3.  Entitlement to service connection for a cervical spine 
disorder.  

4.  Entitlement to service connection for a bilateral wrist 
and forearm disorder.  

5.  Entitlement to service connection for a jaw disorder to 
include temporomandibular joint (TMJ) disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to March 
2005.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in September 2009.  A 
transcript of this proceeding is associated with the claims 
file.

The Board notes that a statement of the case regarding the 
issue of entitlement to service connection for an acquired 
psychiatric disorder was issued in June 2008 and the Veteran 
submitted a VA Form 9 in August 2008.  However, the August 
2008 VA Form 9 did not address the issued regarding a 
psychiatric disorder.  Furthermore, the Veteran never 
submitted a substantive appeal regarding this issue.  As 
such, the issue of entitlement to service connection for an 
acquired psychiatric disorder is not currently before the 
Board.  

The April 2006 rating decision denied service connection for 
both right and left wrist and forearm disorders and the 
Veteran disagreed with the finding regarding the left wrist 
and forearm disorder.  However, during the September 2009 
Travel Board hearing the Veteran testified that his 
disagreement was to both the right and left wrist and 
forearm.  Therefore, the Board will consider both the left 
and right wrist and forearm.  


FINDINGS OF FACT

1.  The Veteran's service-connected bilateral knee patellar 
tendonitis is manifested by subjective complaints of pain 
with no objective findings of limitation of motion or 
arthritis.

2.  There is competent evidence that the Veteran's bilateral 
pes planus existed prior to military service and no evidence 
that the Veteran's pre-existing bilateral pes planus 
increased in severity during service. 

3.  There is no competent medical evidence of a current 
diagnosis of a cervical spine disorder.  

4.  There is no competent medical evidence of a current 
diagnosis of a bilateral wrist/forearm disorder.  

5.  There is no competent evidence linking the Veteran's 
current temporomandibular joint pain with his military 
service or a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for service-connected bilateral knee patellar tendonitis are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a,  Diagnostic Codes 
5299-5024 (2009).
  
2.  Service connection for bilateral pes planus in service is 
not established.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 
2002); 38 C.F.R. §§  3.303, 3.306 (2009).

3.  Service connection for a cervical spine disorder is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).

4.  Service connection for bilateral wrist and forearm 
disorder is not established.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).

5.  Service connection for a jaw disorder is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's assertion that he 
suffers from a cervical spine disorder, a bilateral wrist and 
forearm disorder, and a jaw disorder as a result of his 
service with the United States Air Force from November 2000 
to March 2005.  The Veteran also contends that his bilateral 
pes planus was aggravated by his military service.  Finally, 
the Veteran contends that his service-connected bilateral 
knee patellar tendonitis is more disabling than currently 
evaluated.    

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

For purposes of service connection pursuant to § 1110, every 
veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1112.  


A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  

Once service connection has been awarded a disability rating 
is assigned.  Disability evaluations are determined by the 
application of a schedule of ratings, which are based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide that 
the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.  A request for an increased rating is to be reviewed 
in light of the entire relevant medical history.  See 
generally 38 C.F.R. § 4.1; Payton v. Derwinski, 1 Vet. App. 
282, 287 (1991).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  38 C.F.R. 
§ 4.45.  Also, the VA General Counsel held in VAOPGCPREC 9-98 
after reiterating its holding in VAOPGCPREC 23-97 that pain 
as a factor must be considered in the evaluation of a joint 
disability with arthritis and that the provisions of 38 
C.F.R. § 4.59 are for consideration.

In order to evaluate the level of disability and any changes 
in severity, it is necessary to consider the complete medical 
history of the veteran's disability. Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  "Staged 
ratings" or separate ratings for separate periods of time 
may be assigned based on the facts found following the 
initial grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).   

1.  Bilateral Knee Patellar Tendonitis

The Veteran's service treatment records show that the Veteran 
began experiencing pain in his knees as early as May 2002.  
Various diagnoses included patellar tendonitis.  The Veteran 
filed a claim for service connection for a bilateral knee 
disorder in September 2005 and by decision dated in April 
2006, the Board granted service connection for bilateral knee 
patellar tendonitis and assigned a single, noncompensable 
disability rating effective April 1, 2005, the day after the 
Veteran's discharge from military service.

The Veteran's service-connected bilateral knee patellar 
tendonitis is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes (DC) 5299-5024.  Pursuant to 38 C.F.R. § 
4.27, hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen; 
unlisted disabilities requiring rating by analogy will be 
coded first the numbers of the most closely related body part 
and "99."  In this case, the hyphenated code indicates that 
the Veteran's disability is evaluated as tenosynovitis based 
on the criteria found under DC 5024.

Under Diagnostic Code 5024, tenosynovitis is rated on 
limitation of motion of the affected parts analogous to 
degenerative arthritis under Diagnostic Code 5003.  
Degenerative arthritis, when established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003. 

The diagnostic codes that focus on limitation of motion of 
the knees are DC 5260 and DC 5261.  Under DC 5260, a 
noncompensable rating is warranted where flexion is limited 
to 60 degrees; a 10 percent rating is warranted for flexion 
limited to 45 degrees; a 20 percent rating is warranted for 
flexion limited to 30 degrees; and a 30 percent rating is 
warranted for flexion limited to 15 degrees. Under DC 5261, a 
noncompensable rating is warranted for extension limited to 
five degrees; a 10 percent rating is warranted for extension 
limited to 10 degrees; a 20 percent rating is warranted for 
extension limited to 15 degrees; a 30 percent rating is 
warranted for extension limited to 20 degrees; a 40 percent 
rating is warranted for extension limited to 30 degrees; and 
a 50 percent rating is warranted for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, Plate II, indicates that normal 
flexion of the knee is 140 degrees and normal extension of 
the knee is zero degrees.

Evidence relevant to the current level of severity of the 
Veteran's bilateral knee patellar tendonitis includes VA 
examination reports dated in February 2006 and April 2008.  
During the February 2006 VA examination the Veteran indicated 
that he was diagnosed and treated extensively during active 
duty for bilateral patellar tendonitis.  There was no injury 
to either knee.  He stated that he was a soccer player from 
high school on.  He was treated with physical therapy and 
various anti-inflammatory medications and is currently 
treated two to three times per week at a VA physical therapy 
department.  The examiner noted that knee examination was 
essentially unremarkable.  The Veteran had a past history of 
negative magnetic resonance imaging (MRI) scan of the left 
knee.  X-rays of the knees were normal.  According to the 
most recent physical therapy note dated in January 2006, the 
Veteran reported that for the first time in a long time his 
knees were pain free.  The assessment was that the Veteran 
was progressing with decreased complaints of bilateral knees.  
The VA examiner presented this assessment to the Veteran and 
the Veteran indicated that this was not accurate, that he 
still has daily pain in both knees which ranges from 2-6/10.  
They are not characterized by flare-ups.  The examiner noted 
that either the Veteran was not being forthright upon 
examination in February 2006 or with his VA physical 
therapist.  The Veteran indicated this his knee pain was 
increased with walking, stair climbing, and prolonged 
standing.  It was decreased with rest, heat, and knee braces, 
which he wears as often as necessary, muscle relaxants, and a 
nonsteroidal anti-inflammatory medication.  He stated that 
his employment was not affected by the knees but that his 
activities of daily living were affected in that he could no 
longer jog or ride a bicycle.  He also could not do any 
weight training such as squats because of his knees.  

Physical examination of the knees revealed no peripheral 
edema.  Examination of the knees revealed no evidence of 
synovitis.  There was no joint line tenderness .  There was 
perhaps mild tenderness of the patellar tendons upon firm 
palpation.  Patellar compression caused no pain.  Both knees 
had negative drawer test and negative McMurray test and there 
was no medial or lateral instability of either knee.  Range 
of motion of both knees was from +2 or 3 degrees of extension 
to 140 degrees of flexion with no pain.  The Veteran was able 
to do a full squat and arise quickly with no difficulty, 
although there was audible crepitus.  Repetitive motion 
testing revealed no further limitations or restrictions such 
as fatigue, incoordination, or instability.  The impression 
was history of bilateral patellar tendonitis with normal knee 
examinations despite subjective complaints.    

The April 2008 VA examination report included the examiner's 
comment that the claims folder was reviewed and noted that 
the Veteran's service treatment records indicate that the 
Veteran complained of pain in the patellar tendons most of 
the time when he was on active duty.  In addition to his 
primary care physicians, the Veteran was evaluated by the 
Rheumatology Service, Neurology Service, and the Orthopedic 
Service.  It was stated that no etiology for the pain was 
found.  The pain was such that it required OxyContin 20 
milligrams orally twice per day.  After release from active 
duty, the Veteran did not require this type of treatment.  
However, the Veteran continued to complain of pain in both 
knees.  Both knees were stated to be similar in this aspect 
and both knees were described together.

The Veteran indicated that the pain in his knees was constant 
and stated that the knees were weak and occasionally swollen.  
There was no stiffness, heat, redness, instability, giving 
way, or locking.  There was easy fatigability and lack of 
endurance.  At the time of the examination, the Veteran was 
receiving no treatment for his knees.  The Veteran did not 
report any additional flare-ups.  The Veteran reported that 
he occasionally uses an over-the-counter-type knee brace.  
Most of the time he wraps an elastic wrap over upper tibia on 
each side to cover the lower patellar tendon and these wraps 
were present upon examination.  The Veteran did not use a 
cane to walk and did not have special shoes.  There was no 
history of acute injury to either knee and there was no 
history of surgery.  There were no reported episodes of 
dislocation or recurrent subluxation.  The Veteran had not 
experienced any constitutional symptoms in association with 
his knee disorder.  The Veteran stated that the knee disorder 
affects his activities of daily living and also his job.

Physical examination of the knees revealed flexion to 140/140 
degrees and extension to 0/0 degrees for each knee.  
Repetitive movements for each knee did not change the range 
of motions because of pain, weakness, fatigue, or lack of 
endurance.  The Veteran expressed mild tenderness on 
palpation of the patellar tendon, between the patella and 
tibial tuberosity.  The examiner noted there was no objective 
evidence of painful motion, edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement, or 
guarding of movement; symptoms were subjective in nature.  
The Veteran's gait was normal.  He did not report limitation 
on standing or walking is he tolerates the pain.  The Veteran 
did not report skin breakdown or callosity on either foot.  
No ankylosis or inflammatory arthritis was noted.  X-ray 
examination of the left knee revealed mild old deformity of 
the neck of the fibula which could be due to an old healed 
fracture.  X-ray examination of the right knee revealed 
clothing artifacts which were projected over the knee.  No 
evidence of fracture or arthritis change or other bone 
abnormality was seen.  The impression was bilateral patellar 
tendonitis.  
  
Also of record are VA treatment reports dated through October 
2006 and private treatment reports dated through June 2006 
which show treatment for the Veteran's bilateral knee 
disorder.  

In light of the foregoing, the medical evidence of record 
does not support assignment of an initial compensable 
disability rating under DC 5299-5024 for the Veteran's 
service-connected bilateral knee patellar tendonitis.  The 
Veteran had full range of motion of the knees during both the 
February 2006 and April 2008 VA examinations.  Furthermore, 
the April 2008 VA examination report was negative for 
arthritis on X-ray examination.  


Other potentially applicable DC's that provide for 
compensable evaluations include 5256 (ankylosis of the knee), 
5257 (recurrent sublaxation or lateral instability), and 5258 
(dislocated semilunar cartilage).  There is no current 
evidence of ankylosis of the knee, recurrent sublaxation, 
lateral instability, or dislocated semilunar cartilage with 
frequent episodes of "locking," and effusion into the 
joint.  In fact, the medical evidence of record, as 
summarized in pertinent part above, is consistently negative 
for symptoms such as instability, locking, and effusion.  
Thus, DC's 5256, 5257, and 5258 are not for application.  

Notwithstanding, as indicated above, VA regulations set forth 
at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for 
consideration of a functional impairment due to pain on 
motion when evaluating the severity of a musculoskeletal 
disability.  A higher rating can be based on "greater 
limitation of motion due to pain on use."  DeLuca, 8 Vet. 
App. at 206.  However, any such functional loss must be 
"supported by adequate pathology and evidenced by the 
visible behavior of the claimant."  See 38 C.F.R. § 4.40.

The Board finds that the veteran has not demonstrated any 
additional functional loss to warrant an increased evaluation 
based on 38 C.F.R.  §§ 4.40, 4.45, and 4.59.  Significantly, 
the February 2006 VA examiner noted that repetitive motion 
testing revealed no further limitations or restrictions such 
as fatigue, incoordination, or instability.  The April 2008 
VA examination included the examiner's observation that there 
was no objective evidence of painful motion.  The Board 
acknowledges the Veteran's subjective complaints of pain in 
knees, aggravated by use.  However, in the absence of any 
accompanying clinical findings supporting functional loss, 
the Board finds that the currently assigned noncompensable 
percent rating adequately reflect the level of disability in 
the Veteran's knees, and there is no basis for a higher 
rating based on pain or loss of function.  

In deciding the veteran's claim, the Board has considered 
whether he is entitled to an increased evaluation for 
separate periods but does not find evidence that the 
Veteran's disability evaluation should be increased for any 
separate period based on the facts found during the appeal 
period.  Fenderson.  The evidence of record supports the 
conclusion that he is not entitled to a compensable 
evaluation during any time within the appeal period.

During the April 2008 VA examination the Veteran has reported 
that his service-connected bilateral knee disorder has 
affected his job.  As such, the Board must adjudicate the 
issue of whether referral for an extraschedular rating is 
warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

Here, the record does not establish that the rating criteria 
are inadequate for rating the Veteran's service-connected 
bilateral knee disability.  The competent medical evidence of 
record shows that his bilateral knee disability is primarily 
manifested by pain.  Many of the applicable diagnostic codes 
used to rate the veteran's disability provide for ratings 
based on limitation of motion.  See Diagnostic Codes 5260, 
5261.  The effects of pain and functional impairment have 
been taken into account and are considered in applying the 
relevant criteria in the rating schedule.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of 
the Veteran's disability have been fully considered and are 
contemplated in the rating schedule; hence, referral for an 
extraschedular rating is unnecessary at this time.  Thun v. 
Peake, 22 Vet. App. 111 (2008).  

        2.  Bilateral Pes Planus

The Veteran entered active service in November 2000.  On 
enlistment examination in August 2000 mild pes planus, 
asymptomatic was noted.  The Veteran also complained of right 
foot pain during military service, specifically in November 
2004.

The Veteran was discharged from military service in March 
2005 and filed a claim for service connection for bilateral 
pes planus in September 2005.  He was afforded a VA general 
examination in February 2006 at which time he reported that 
he was given molded inserts and his feet no longer caused him 
pain.  The impression was mild bilateral pes planus, 
bilaterally.  He was afforded a second VA examination in 
April 2008 during which he reported that he was using molded 
arch supports on each side and did not have pain, weakness, 
stiffness, swelling, heat, redness, fatigability or lack of 
endurance.  His feet did not affect the Veteran's daily 
activities or occupation, but he felt they would if he did 
not use the inserts.  The impression was mild bilateral flat 
foot.  

The enlistment examination noted a diagnosis of mild pes 
planus, asymptomatic.  Thus, the presumption of sound 
condition at service entrance does not attach in this case.  
See Crowe v. Brown, 7 Vet. App. 238 (1994).  In cases such as 
this, where a preexisting disorder is noted upon entry into 
service, the appellant cannot bring a claim for service 
connection for that disorder, but may bring a claim for 
service-connected aggravation of that disorder.  In such 
cases, the burden falls on the appellant to establish 
aggravation under 38 U.S.C.A. § 1153.  See Jensen v. Brown, 
19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of 
aggravation under section 1153 arises, however, the burden 
shifts to the government to show a lack of aggravation by 
establishing that the increase in disability is due to the 
natural progress of the disease.  Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004).

On the basis of all the evidence of record pertaining to the 
manifestations of the Veteran's pes planus prior to, during, 
and subsequent to service, the Board concludes that the 
evidence of record does not show that the underlying disorder 
increased in severity during active service.  38 U.S.C.A. 
1153; 38 C.F.R. 3.306 (2006).  Under these circumstances, the 
presumption of aggravation is not for application.  See 
Beverly v. Brown, 9 Vet. App. 402 (1996).

The Veteran's condition was described as mild, asymptomatic 
at enlistment.  While he complained of right foot pain during 
military service, specifically in November 2004, the fact 
that the Veteran exhibited symptoms in service, in and of 
itself, is not sufficient to show that the underlying 
condition, as contrasted to the symptoms, worsened.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); Hunt v. Derwinski, 1 
Vet. App. 292 (1991).  Both the February 2006 and April 2008 
VA examination reports note mild bilateral pes planus/flat 
feet and the Veteran indicated that he did not currently 
experience any pain.  Notably, the Veteran's bilateral pes 
planus was described as "mild" prior to military service in 
August 2000 and after military service in February 2006 and 
April 2008.  As such, there is no basis for service 
connection for bilateral pes planus on an aggravation basis 
as there is no indication of an increase in disability during 
the Veteran's military service.  

3.	 Cervical spine disorder

The Veteran's service treatment records show complaints of 
low back pain in early 2003.  A magnetic resonance imaging 
scan of the lower back showed minimal central disc protrusion 
at L5-S1 with no stenosis.  He was treated with an epidural 
injection in May 2003 and was subsequently seen periodically 
for low back pain during the rest of his military service.  A 
March 2005 service treatment record shows complaints of pain 
in the cervical spine and a diagnosis of closed dislocation, 
cervical vertebra.  

The Veteran was discharged from military service in March 
2005 and in September 2005 he filed a claim for service 
connection for a cervical spine disorder.  He was afforded a 
VA general examination in February 2006.  He complained of 
neck pain but denied any injury to the neck.  He indicated 
that he was treated by a chiropractor with adjustment and 
that seemed to control his problem.  The examiner noted the 
private chiropractor treatment records which mentioned 
tension headaches.  The Veteran indicated that his neck pain 
was worse with activity such as turning his head and it is 
relieved with muscle relaxants and his anti-inflammatory 
medication.  The neck pain has no bearing upon employment or 
activities of daily living and there have been no periods of 
incapacitation because of his neck.  Physical examination of 
the neck revealed no abnormal curvatures or spasm and normal 
range of motion.  The only impression given regarding the 
spine was mechanical low back pain (muscular), with normal 
examination.  No impression was given with regard to the neck 
or cervical spine.  

The Veteran was afforded a second VA examination regarding 
the low back in April 2008.  This examination report shows an 
impression of sprain, lumbosacral spine.  By rating decision 
dated in June 2008 the RO granted service connection for 
lumbosacral strain.

Given the evidence of record, the Board finds that service 
connection for a cervical spine disorder is not warranted.  
While service treatment records show complaints of pain in 
the cervical spine and an impression of closed dislocation, 
cervical vertebra in March 2005, there is no evidence of a 
current cervical spine disorder.  Significantly, the February 
2006 VA examination of the cervical spine was reportedly 
normal.  Service connection requires evidence of a current 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  The Veteran's claim for service connection implicitly 
includes the assertion that he has a cervical spine disorder, 
but his personal opinion as a lay person not trained in 
medicine is not competent evidence needed to establish a link 
between this claimed disorder and its relationship to 
service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As 
there is no competent evidence that the Veteran has a 
cervical spine disorder his claim for service connection must 
be denied.  38 U.S.C.A. § 5107(b).

4.	 Bilateral wrist and forearm disorder

The Veteran's service treatment records show complaints of 
bilateral wrist and forearm pain beginning in October 2003.  
Various diagnoses included tendonitis and carpal tunnel 
syndrome  

The Veteran was discharged from service in March 2005 and 
filed a claim for service connection for a bilateral wrist 
and forearm disorder in September 2005.  He was afforded a VA 
general examination in February 2006.  The Veteran indicated 
that he was evaluated extensively for forearm pain by a 
neurologist in South Dakota.  He had an EMG nerve conduction 
study, which was borderline abnormal.  He was treated with 
splints for pain in the wrists and was told to wear them when 
he typed and at bedtime.  A diagnosis of carpal tunnel 
syndrome was not clearly documented and the treating 
neurologist referred to the Veteran's condition as distal 
upper extremity pain syndrome, which the examiner noted was a 
somewhat of a nebulous diagnosis.  The Veteran stated that he 
never has been bothered with numbness or tingling in the 
hands or fingers, but only pain.  He reported a history of 
numerous joint and muscle aches and pains and was even 
evaluated rheumatologically with negative findings for any 
connective tissue disorders.  He indicated that his wrists 
and forearms are characterized by pain on a daily basis, not 
flare-ups.  The intensity level was generally 4-8/10 and it 
was made worse with activity and relieved with rest, heat, 
and his splints, which he still wears at bedtime.  He denied 
any numbness or tingling and the examiner noted that these 
pains have no bearing upon employment or activities of daily 
living.  X-ray examination of the wrist was normal 
bilaterally and a nerve conduction study of both median 
nerves was normal.  There was no electrophysiological 
evidence of median neuropathy or carpal tunnel.  The 
impression was normal forearms and wrists.    

Given the evidence of record, the Board finds that service 
connection for a bilateral wrist and forearm disorder is not 
warranted.  While service treatment records show complaints 
of bilateral wrist and forearm pain beginning in October 
2003, there is no evidence of a current bilateral 
wrist/forearm disorder.  Significantly, the February 2006 VA 
examination of the bilateral wrist/forearm was reportedly 
normal.  Service connection requires evidence of a current 
disability.  Boyer, 210 F.3d at 1353.  The Veteran's claim 
for service connection implicitly includes the assertion that 
he has a bilateral wrist/forearm disorder, but his personal 
opinion as a lay person not trained in medicine is not 
competent evidence needed to establish a link between this 
claimed disorder and its relationship to service.  Espiritu, 
2 Vet. App. at 492.  As there is no competent evidence that 
the Veteran has a bilateral wrist/forearm disorder his claim 
for service connection must be denied.  38 U.S.C.A. 
§ 5107(b).

5.	Jaw Disorder

The Veteran's service treatment records are negative for a 
jaw disorder.  The Veteran was discharged from military 
service in March 2005 and in September 2005 he filed a claim 
for service connection for a jaw disorder.  He was afforded a 
VA oral examination in February 2006.  During this 
examination the Veteran indicated that he started having jaw 
pain a few days prior to discharge from the military.  At his 
hearing, he testified that he was diagnosed with 
temporomandibular joint disease (TMJ) on his last day of 
service.  The VA examiner noted that the Veteran was treated 
and given a night guard by VA in a one term episode of care 
for returning veterans.  The Veteran indicated that he did 
not have too much of a problem now as long as he wears his 
night guard.  The Veteran also reported a history of past 
orthodontic treatment.  

Physical examination revealed no popping, clicking, or 
crepitus of either temporomandibular joint.  The Veteran had 
slight tenderness to palpation of the masseter and pteryhyoid 
muscles bilaterally.  The temporalis muscles were not tender 
to palpation.  The diagnosis was TMJ myalgia secondary to 
bruxism which cause can only be speculated.  

Given the evidence of record, the Board finds that service 
connection for a jaw disorder is not warranted.  While there 
is no indication of a jaw disorder, to include TMJ, in the 
Veteran's service treatment records, the Veteran is competent 
to testify as to his symptoms of pain.  After service, except 
for jaw pain, there is no evidence of a jaw disability; the 
diagnosis was TMJ myalgia.  Pain, alone, without a sufficient 
factual showing that the pain is derived from the in-service 
injury is not a disability.  Without a pathology to which the 
complaints of pain can be attributed, there is no basis to 
find TMJ for which service connection may be granted.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001)).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Regarding the service connection issues, the RO provided the 
appellant pre-adjudication notice by letter dated in November 
2005.  Although the notice provided did not address either 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  Dingess, 19 Vet. App. at 473.

Regarding the increased rating issues, in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That 
burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that his claim was 
awarded with an effective date of April 1, 2005, the date 
after his discharge from military service, and a 
noncompensable disability rating was assigned.  He was 
provided notice how to appeal that decision, and he did so.  
He was provided a statement of the case that advised him of 
the applicable law and criteria required for a higher rating 
and he demonstrated his actual knowledge of what was required 
to substantiate a higher rating in his argument included on 
his Substantive Appeal.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the day after his discharge from 
military service as an effective date, the earliest permitted 
by law.  38 U.S.C.A. § 5110(a).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 
--- F.3d ----, No.2008-7150, (Fed. Cir. Sept. 4, 2009).
                                                                           
VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

An initial compensable disability rating for service-
connected bilateral knee patellar tendonitis is denied.  

Service connection for bilateral pes planus on an aggravation 
basis is denied.  

Service connection for a cervical spine disorder is denied.  

Service connection for a bilateral wrist and forearm disorder 
is denied.  

Service connection for a jaw disorder to include 
temporomandibular joint disorder is denied.  




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


